Citation Nr: 0825747	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 through 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence of a PTSD diagnosis 
conforming to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders at any time during the course of the veteran's 
claim.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§  1110, 1131 (West 2002);  38 C.F.R. §§ 3.303(a), 
3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for 
PTSD.  Generally, for service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See 
38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

In this case, there is no evidence to suggest that the 
veteran was engaged in combat during service.  In fact, the 
veteran does not allege that his is a combat related 
stressor.  He was on board the U.S.S. Saratoga in 1972 at the 
time of a ship fire that killed three and injured twelve.  
These stressors have been corroborated via historical records 
and the veteran's personnel file.  See April 2007 memorandum 
to the file.  The question becomes whether the veteran has a 
current diagnosis of PTSD that is related to these verified 
in-service stressors.

Before assessing the issue of medical nexus, the facts must 
establish that the veteran has a current diagnosis of PTSD.  
The medical evidence of record includes VA outpatient 
treatment records and a July 2007 VA examination report.  The 
veteran reported on his June 2003 claim form that, as of that 
date, he had not received any PTSD treatment, but had an 
appointment pending.  He records show that he was seen at a 
VA mental health clinic in October 2003.  The report 
indicates that he was referred to the facility for treatment 
of depression, but wished to be seen for PTSD-like symptoms, 
including mood instability, quick temper, violence, marked 
anxiety and nightmares.  The report also noted that the 
veteran was attending PTSD support groups at that time.  The 
mental status examination revealed that the veteran had no 
psychotic signs, pressured speech or flight of ideas.  There 
was no reported overt depression or suicidal ideation, 
although he was noted as withdrawn.  He was noted as anxious 
around crowds and nightmares about needing to escape, being 
surrounded, and children dying.  The examiner noted that the 
nightmares are not about fires or burning.  The diagnosis at 
that time was mood disorder, not otherwise specified, with a 
notation of "cannot rule out posttraumatic stress 
disorder."  

The veteran was seen in follow-up at a VA mental health 
clinic in January 2004.  His condition was noted as "modest 
improvement" since the October 2003 visit, as his spirits 
were improved and nightmares and intrusive thoughts less 
frequent and intense, although at times he still woke up 
thrashing and in a sweat.  His diagnosis remained unchanged.  
There was no diagnosis of PTSD in accordance with the DSM-IV.

There is no additional evidence of mental health treatment in 
the record.  In July 2007, he was afforded a VA examination 
in order to establish a PTSD diagnosis.  At that time, the 
veteran reported that he had cancelled several mental health 
clinic appointments and was receiving no treatment at the 
time.  The examiner specifically noted that "it is the 
veteran's opinion that he suffers from PTSD."  The veteran's 
statements, however, are not competent evidence of a current 
diagnosis of PTSD. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a current PTSD diagnosis is 
required for service connection.

The July 2007 examiner noted that the veteran experiences 
distrust and that he is a loner.  By the time of that 
examination, he had separated from his spouse and reported 
that "everything is bad."  Mood was rated as 5 on a scale 
of 10; sleep was described as "up and down," concentration 
was poor, he had conflicts with coworkers, and he was sad 
secondary to the death of two brothers.  He was noted to have 
abused alcohol, drugs, and gambling in the past.  At the time 
of the examination, his grooming and hygiene were good, his 
appearance was tired, his activity was "somewhat restless," 
is mood dysphoric and affect restricted.  There was no 
abnormal thought content and no evidence of danger to his 
self or others.  With regard to the PTSD assessment in 
accordance with the DSM-IV, the examiner noted that he meets 
the criteria of a stressor, which was noted as corroborated, 
above.  However, the examiner noted that the veteran did not 
report linkage between the stressor and current events 
"which seem due to a mood disorder now."  The examiner went 
on to opine that the veteran's current psychological distress 
is not related to the fire on the aircraft carrier during 
service.  The examiner diagnosed mood disorder and stated 
that the veteran does not meet the criteria for PTSD.

There is no diagnosis of PTSD in accordance with the DSM-IV 
contained anywhere within the veteran's record.  Without a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
which conforms to the DSM-IV, there is no basis upon which to 
grant service connection under 38 C.F.R. § 3.304(f).  The 
veteran's claim must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in July 2003 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  A March 2006 letter satisfied the 
requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  VA's 
duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, service personnel records, and 
post-service treatment records have been associated with the 
claims folder.  The veteran was afforded a VA examination 
with regard to his PTSD claim and the report is also of 
record.  The veteran has not notified VA of any additional 
relevant evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.



REMAND

The veteran is also seeking service connection for bilateral 
hearing loss and tinnitus.  His service personnel records 
show that he served aboard the U.S.S. Saratoga, an aircraft 
carrier, during his period of service.  He contends that his 
hearing loss and tinnitus are related to noise exposure 
during that service.  

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the only audiological 
records available show a November 2003 diagnosis of mild 
sensorineural hearing loss, bilaterally, but there is no 
auditory threshold readings to allow the Board to assess 
whether the veteran has a hearing disability as defined by 
38 C.F.R. § 3.385.  There has been no VA examination, but 
considering the service on board an aircraft carrier, and the 
evidence of a current hearing disability, such an examination 
is warranted for both the allegation of hearing loss and 
tinnitus.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA audiological 
examination to assess the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  The examiner should 
review the claims folder in association 
with this examination and opinion.  After 
all relevant testing, the examiner should 
diagnose any current hearing loss and 
tinnitus.  If either or both of these 
disabilities is diagnosed, the examiner 
should provide an opinion regarding the 
etiology of the veteran's hearing and/or 
tinnitus by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hearing loss/tinnitus was caused by 
disease or injury, including noise 
exposure, during service? 

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


